Acknowledgement
This Notice of Allowance is in response to after final amendments filed 4/22/2022.
Reasons for Allowance
Claims 1-5, 7-13, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Soll et al. (US 2016/0054737 A1), Meiers et al. (US 2015/0350614 A1), and Cuban et al. (US 2017/0053169 A1), taken alone or in combination, does not teach the claimed methods and system for adjusting flight control of an unmanned aerial vehicle, the system comprising: 
an image sensor carried by the unmanned aerial vehicle, the image sensor configured to generate output signals conveying visual information; 
one or more physical processors configured by computer-readable instructions to: 
provide the flight control for the unmanned aerial vehicle such that, responsive to a first object approaching a second object, the unmanned aerial vehicle is positioned for the image sensor to capture the visual information including the first and second objects; 
capture the visual information including the first and second objects; and 
mark the visual information at a point in time in which the first and second objects are separated by a predefined distance; and 
a gesture recognition component configured to recognize or interpret gestures from the first object in real time so that a flight control subsystem or sensor control system of the unmanned aerial vehicle can implement a change based upon the gestures from the first object.
Specifically, Soll et al. discloses a similar system that comprises an image sensor carried by the unmanned aerial vehicle, the image sensor configured to generate output signals conveying visual information (see ¶0043), and one or more physical processors configured by computer-readable instructions to provide the flight control for the unmanned aerial vehicle such that, responsive to a first object approaching a second object, the unmanned aerial vehicle is positioned for the image sensor to capture the visual information including the first and second objects (see ¶0042, with respect to Figure 9), and capture the visual information including the first and second objects (see ¶0018, ¶0042-0043). However, Soll et al. is silent regarding marking the visual information at a point in time in which the first and second objects are separated by a predefined distance, as claimed. Soll et al. also does not disclose a gesture recognition component configured to recognize or interpret gestures from the first object in real time so that a flight control subsystem or sensor control system of the unmanned aerial vehicle can implement a change based upon the gestures from the first object, as claimed.
Meier et al. discloses a similar system that comprises an image sensor carried by the unmanned aerial vehicle, the image sensor configured to generate output signals conveying visual information (see ¶0064-0065), one or more physical processors configured by computer-readable instructions to provide the flight control for the unmanned aerial vehicle (see ¶0152), capture visual information including the first and second objects (see the embodiment described in ¶0090), and mark the visual information at a point in time in which the first and second objects are separated by a distance (see ¶0152-0154, in light of the embodiment of ¶0090; ¶0085), and a gesture recognition component configured to recognize or interpret gestures from the first object in real time so that a flight control subsystem or sensor control system of the unmanned aerial vehicle can implement a change based upon the gestures from the first object (see ¶0098). However, Meier et al. does not disclose that responsive to a first object approaching a second object, the unmanned aerial vehicle is positioned for the image sensor to capture the visual information including the first and second objects, as claimed. Additionally, Meier et al. does not reasonably teach that the marking of the visual information occurs when the first and second objects are separated by a predefined distance, given that the awesome button described in ¶0085 as being used to mark the visual information is repressed in real-time; and therefore, the distance cannot be clearly interpreted as “predefined.”
Cuban et al. discloses a similar system that comprises an image sensor carried by the unmanned aerial vehicle, the image sensor configured to generate output signals conveying visual information (see ¶0036-0037), one or more physical processors configured by computer-readable instructions to provide the flight control for the unmanned aerial vehicle such that, responsive to a first object approaching a second object, the unmanned aerial vehicle is positioned for the image sensor to capture the visual information including the first and second objects (see ¶0031, ¶0036), and capture the visual information including the first and second objects (see ¶0036-0037, ¶0053). However, Cuban et al. does not disclose marking the visual information at a point in time in which the first and second objects are separated by a predefined distance, nor does Cuban et al. disclose a gesture recognition component configured to recognize or interpret gestures from the first object in real time so that a flight control subsystem or sensor control system of the unmanned aerial vehicle can implement a change based upon the gestures from the first object, as claimed.
Additional relevant prior art provided in the PTO-892 form teaches variations of identifying a point in time in which a first object and second object are separated by a predefined distance, e.g. Fox et al. (US 2014/0062757 A1), with respect to people or vehicles that cross a border, and Cheng et al. (US 2009/0153661 A1), with respect to the association between two entities. However, the additional prior art does not provide for a gesture recognition component configured to recognize or interpret gestures from the first object in real time so that a flight control subsystem or sensor control system of the unmanned aerial vehicle can implement a change based upon the gestures from the first object, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. Review has been made of the allowable subject matter provided in parent applications 15/807,399, 15/264,216, and 14/989,738.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/				/RUSSELL FREJD/Examiner, Art Unit 3661                                     Primary Examiner, Art Unit 3661